 540DECISIONSOF NATIONALLABOR RELATIONS BOARDOriginalArt Company,Inc., Employer-PetitionerandLocal Union No. 200, Allied CraftsDivision,UnitedTextileWorkers of America, AFL-CIO. Case13-RM-1096January 23, 1976DECISION ON REVIEW ANDCERTIFICATION OF RESULTS OF ELECTIONBy MEMBERS FANNING, JENKINS, AND PENELLOOn June 5, 1974, the Regional Director for Region13 issued a Supplemental Decision on Challengesand Objections in the above-entitled proceeding inwhich he sustained the Union's Objections 4 and 7 toconduct affecting the results of the election.' There-after,pursuant to the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Employer filed a request for review of the Re-gionalDirector'sSupplementalDecision on thegrounds,inter alia,that he departed from officiallyreported Board precedent.By telegraphic order dated July 16, 1974, the Na-tional Labor Relations Board granted the Employer'srequest for review.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review andmakes the following findings:In sustaining the Union's Objection 4, the Region-alDirector found that in a speech delivered to theemployees 2 days before the election the Employer'spresident misrepresented the amount of the Union'sinitiation fee. He also stated, "If your brother comesasking for a job if he doesn't have $40 to give to theUnion, he can't work." 3 Further, one of the Union'switnesses states the Employer's president informed'The tally of ballots for the election, which was conducted on February20, 1974, showed that of approximately 39 eligible voters 27 cast valid bal-lots,of which 13 were for, and 14 against, the Union There were fivechallenged ballots and no void ballots The Regional Directorsustained onechallenge andoverruled ifour.2 Subsequently, by telegraphic order dated August 8, 1974, the NationalLabor Relations Board deferred ruling on Objections 4 and 7 and remandedthe case to the Regional Director for disposition of unresolved Objections 1,2, 3, 5, 6, and 8 On October 22, 1974, the Regional Director issued a SecondSupplemental Decision on Challenges and Objections in which he overruledthe above-mentioned objections, reaffirmed his earlier finding that the elec-tion should be set aside on the basis of Objections 4 and 7, and, havingopened and counted the four challenged ballots,issueda revised tally ofballots which showed that of 31 valid votes counted 13 were cast for, and 18against, the Union.3According to the Union, the initiation fee is $20 and it is practice towaive this fee for employees already working when the Union becomescertified.the employees if they could not pay the initiation feethey could not work at the Employer's plant.TheRegionalDirector found (1) that theEmployer's statements implied a closed shop agree-ment would be in effect and it would be necessaryfor an employee to pay $40 before he could work forthe Company, and (2) that the statements assume aunion-security provision requiring the employees tojoin the Union would be a provision of a contractbetween the Employer and the Union when, in fact,this is a provision which is subject to bargaining be-tween the parties. In sustaining this objection the Re-gional Director concluded the Employer's statementscontained a material misrepresentation of fact whichwould affect the outcome of the election.Contrary to the Regional Director, we find, asurgedby the Employer, that considering theEmployer's speech in its entirety, insufficient basisexists to warrant setting aside the election. We deemit significant that after the above statements of theEmployer were challenged by an employee, theEmployer's president stated that he was only speak-ing in general and did not know about the unionrules but was talking from his experiences. He added,"All of you must find out all of these things." Inthese circumstances, we are of the opinion that theemployees were in a position to independently evalu-ate the truth and accuracy of the Employer's repre-sentations 4 Accordingly, Objection 4 is hereby over-ruled.Objection 7 alleges that the Employer misrepre-sented the contents of a partial dismissal letter sentto the Union by the Board's Regional Office con-cerning the dismissal of certain unfair labor practiceallegations filed against the Employer.The Regional Director found that the Employerrequested a nonunit employee, Garcia, to translatethe letter to the employees. He found that while Gar-cia accurately translated the portion of the letterwhich he read to the employees, the letter containedan additional sentence which was not included in thetranslation, namely, "8(a)(1) allegations of the chargeremain outstanding." The Regional Director foundthat by reading and translating only part of the letter,the Employer substantially misrepresented the factsconcerning the disposition of the prior charges, par-ticularly as to the 8(a)(1) allegations.'In the circumstances herein, we do not viewGarcia's omission regarding the 8(a)(1) allegations4Hollywood Ceramics Company, Inc,140 NLRB 221, 224, In 10 (1962)Member Penello agrees with his colleagues that the alleged misrepresenta-tion does not warrant setting aside the election, but so finds for the reasonsset forth in his dissenting opinions inEreno Lewis,217 NLRB No 45 (1975),andMedicalAncillary Services, Inc,212 NLRB 582 (1974).5The 8(a)(1) allegations were resolved in a settlement agreement reachedon November 30, 1973,more than2 months priorto the election222 NLRB No. 72 ORIGINAL ART COMPANY, INC.541sufficient to warrant setting aside the election. TheEmployer, contends, and the Union does not dispute,that the entire letter, and a copy of the aforemen-tioned settlement agreement, was posted on theEmployer's bulletin board for a substantial periodprior to the election.Moreover, the letter remainedposted during and after Garcia's translation of theletter. In our view, the posting of these documentscured any alleged misrepresentation which mightotherwise have resulted from the oral translation tothe employees. Accordingly, Objection 7 is over-ruled.As all the objections have been overruled and thetally of ballots shows that a majority of the validballots have not been cast in favor of the Petitioner,we shall certify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for Local Union No. 200,Allied Crafts Division, United Textile Workers ofAmerica, AFL-CIO, and that said labor organiza-tion is not the exclusive representative of all the em-ployees in the unit herein involved, within the mean-ing of Section 9(a) of the National Labor RelationsAct, as amended.